Citation Nr: 1619099	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-34 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for the service-connected diabetes mellitus.
 
 2. Entitlement to an initial rating in excess of 10 percent prior to to November 3, 2015, and in excess of 70 percent thereafter, for the service-connected posttraumatic stress disorder (PTSD).
 
 3. Entitlement to an initial rating in excess of 10 percent for the service-connected residual scars, status post right and left ankle surgery.
 
 4. Entitlement to an initial rating in excess of 10 percent prior to November 3, 2015, and in excess of 20 percent thereafter, for the service-connected osteoarthritis and degenerative arthritis with complex pain syndrome of the left ankle ("left ankle disability'). 
 
 5.  Entitlement to an initial rating in excess of 10 percent for the service-connected osteoarthritis and degenerative arthritis with complex pain syndrome of the right ankle ("right ankle disability'). 

6. Entitlement to an initial rating in excess of 10 percent for the service-connected left knee, status post tibia/fibula fracture ("left knee disability").
 
 7. Entitlement to an initial rating in excess of 10 percent for the service-connected right knee, status post tibia/fibula fracture ("right knee disability").
 
 8. Entitlement to an initial compensable rating for the service-connected right ear hearing loss. 

9.  Entitlement to an effective date prior to August 5, 2013, for the award of service connection for diabetic neuropathy of the left lower extremity.  

10.  Entitlement to an effective date prior to August 5, 2013, for the award of service connection for diabetic neuropathy of the right lower extremity.  


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active military service from August 1988 to November 1988 and from January 1999 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The matters were previously before the Board in June 2015 and remanded for further development and adjudication.  Following the remand, the RO awarded increased ratings effective November 3, 2015, as follows; left ankle disability, 20 percent disabling and PTSD, 70 percent disabling.  See November 2015 Rating Decision.  In December 2015, the Veteran indicated that he was pleased with the total combined 100 percent schedular rating that became effective November 3, 2015; however, he indicated it should have been made retroactive to the original grant of service connection.  As the Veteran had previously appealed the initial rating for these disabilities, the "downstream" issue of the effective date for the increases is part and parcel of the appeal already before the Board.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

However, in November 2015, the RO also awarded service connection for diabetic neuropathy of the left lower extremity and right lower extremity and assigned separate 20 percent ratings effective from August 5, 2013.  With respect to these additional disabilities, the Veteran's comments that the total combined 100 percent schedular evaluation should have been retroactive to the date service connection was originally awarded (November 5, 2010), constitutes a separate appeal of the "downstream" effective date for the award of service-connection for these disabilities.   See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not been provided a Statement of the Case (SOC) concerning these additional claims, however, or therefore given opportunity in response to also file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these additional claims to the Board.  38 C.F.R. § 20.200 (2015).  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claims, so they are being remanded to the Agency of Original Jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The Board previously found that claims of service connection for a kidney condition and a vision condition, to include as due to service-connected diabetes mellitus, had been raised by the record.  To date these claims have still not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action. 
38 C.F.R. § 19.9(b) (2015).

In April 2016, the Board sought clarification regarding the Veteran's choice of representation in the matters on appeal.  The Veteran has opted to represent himself.  See Response dated April 28, 2016.  The Board shall now proceed with appellate review. 


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected diabetes mellitus is not shown to be productive of a disability picture that is manifested by the required regulation of activities.  

2.  Prior to November 3, 2015, the Veteran's PTSD was productive of no more than occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress;  from November 3, 2015, there has been no evidence of total occupational and social impairment.   

3.  Throughout the appeal period, the Veteran has had two painful scars on the right and left lateral malleolus (one on each); the scars are deep and nonlinear but are not in an area of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.)

4.  Throughout the appeal period, the service-connected hearing loss disability is shown to have been productive of no more than a Level I designation in the right ear that combines with the Level I designation in the non-service connected left ear, resulting in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  

5.  Throughout the appeal period, the service-connected left ankle disability was manifested by pain causing "marked" limitation of motion; there was no evidence of ankylosis.

6.  Throughout the appeal period, the service-connected right ankle disability was manifested by pain causing "marked" limitation of motion; there was no evidence of ankylosis.

7.  Throughout the appeal period, the service-connected right knee disability was productive of no more than tibia and fibula impairment with slight knee disability; there was no evidence of knee ankylosis, extension limited to 5 degrees, flexion limited to 60 degrees, or instability.

8.  Throughout the appeal period, the service-connected left knee disability was productive of no more than tibia and fibula impairment with slight knee disability; there was no evidence of knee ankylosis, extension limited to 5 degrees, flexion limited to 60 degrees, or instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for the service-connected diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.119, Diagnostic Code 7913 (2015).  

2.  The criteria for an initial evaluation in excess of 10 percent prior to November 3, 2015, and in excess of 70 percent thereafter, for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an evaluation in excess of 10 percent for the service-connected residual, scars status post left and right ankle surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, including Diagnostic Codes 7800-7805 (2015).

4.  The criteria for the assignment of an initial compensable evaluation for the service-connected right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.85, 4.86, Tables VI -VII (2015).

5.  The criteria are met for an initial 20 percent rating, and no higher, for the service-connected left ankle disability.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5270, 5271 (2015).  

6.  The criteria are met for an initial 20 percent rating, and no higher, for the service-connected right ankle disability.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5270, 5271 (2015).  

7.  The criteria for an initial evaluation in excess of 10 percent for the service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).  

8.  The criteria for an initial evaluation in excess of 10 percent for the service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the AOJ, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

When the claim is for service connection, the notice should also address the "downstream" disability rating and effective date elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 83 F.3d 1311 (2007).

The Veteran's claims on appeal arise from his disagreement with the initial disability evaluations assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Id; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, the duty to assist is not abrogated by the granting of service connection.  To satisfy its additional obligation to assist the Veteran with these claims, VA has obtained his service treatment and personnel records, also assisted him in obtaining other relevant evidence concerning his evaluation and treatment since service, and additionally provided him VA compensation examinations, to assess the current severity of his service-connected disabilities

As noted in the Introduction, the matters were previously before the Board in June 2015 and remanded for further development, to include obtaining any outstanding private medical records.  In September 2015, pursuant to Board remand, the RO requested the Veteran complete the necessary consent forms to obtain any missing private treatment records.  The Veteran did not provide the requested completed consent forms or obtain and send the information himself.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of response after a specific request causes the Board to draw a negative inference from his inaction.  However, the Board notes that in response to the November 2015 SSOC, he indicated that he had no other information or evidence to submit in support of his appeals and asked that his case be returned to the Board for further appellate consideration as soon as possible.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159.  

Thus, all known and available records relevant to the claims at issue in this appeal have been obtained and associated with the file, to the extent obtainable, and the Veteran has not contended otherwise, much less shown that any notice or assistance defect, even on the chance one has occurred, is unduly prejudicial, meaning necessarily outcome determinative of his claim, i.e., more than harmless.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); 38 C.F.R. § 20.1102.


II. Analysis

The Veteran is appealing the original assignment of disability evaluations following the award of service connection for diabetes mellitus, PTSD, bilateral ankle disability, bilateral knee disability, right ear hearing loss, and residual scars.  See March 2012 rating decision.  As such, the severity of the disabilities at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  All reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for that higher rating.  38 C.F.R. § 4.7.

When considering functional impairment caused by a service-connected disability, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as a "staged" rating and is irrespective of whether an initial or established rating.  Fenderson, supra; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  
Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Diabetes Mellitus

As an initial matter, the Board notes that entitlement to service connection for kidney and vision conditions associated with diabetes mellitus has been referred to the AOJ for adjudication.  Service connection is in effect for peripheral neuropathy of the bilateral lower extremities and as noted in the Introduction, the effective date of such allowance has been remanded to the AOJ to cure a procedural defect.  There has been no evidence of erectile dysfunction associated with diabetes mellitus. See August 2011 report of VA examination.

The service-connected diabetes mellitus is currently rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this Code section, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to diabetic care providers, plus complications that would not be compensated if separately evaluated.  Id.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would not be compensated if separately evaluated.  Id.

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the service-connected diabetes mellitus more closely approximates the criteria for the current 20 percent rating.  38 C.F.R. § 4.7.

In this regard, there is no dispute the Veteran's service-connected diabetes mellitus has required the use of oral medications and insulin for control.  What is in question, however, is whether the Veteran has a regulation of activities.  

The August 2011 VA examiner found that diabetes did not cause any regulation of activities.  The Veteran denied any episodes of diabetic ketoacidosis requiring hospitalization.  He also denied any episodes of hypoglycemia.  

VA outpatient treatment records dated in October 2012 and November 2012 reveal that daily exercise was encouraged.  An entry dated in April 2014 shows he walked on a regular basis.  In August 2015, he was having difficulty exercising due his knee and ankle disabilities; however, he was encouraged to try water aerobics.  

A November 2015 letter from Dr. JDH revealed that his physical exercise was limited and restricted in part due to previous leg injuries from his accident. 

On VA examination in November 2015, the examiner found that the Veteran's did not require a regulation of activities as part of his medical management of his diabetes mellitus.  The Veteran did not have any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  He saw his diabetic care provider less than two times per month.  As for effects on employment, the examiner noted the Veteran reported feeling tired most of the time.  The Veteran also reported that high blood sugar incapacitated him for about a week at least once every six months, but this is not supported in the medical record. 

Based on the foregoing, there is no evidence of record to support an increase to 40 percent disabling.  Specifically, there has been no persuasive evidence showing that the diabetes mellitus alone more nearly approximates a disability picture that includes a required regulation of activities.  38 C.F.R. § 4.119.  In light of the above, there is no basis for assignment of an evaluation, to include "staged" ratings, other than the 20 percent disability rating which has been assigned.  38 C.F.R. § 4.7. 


PTSD

The service-connected PTSD is rated 10 percent prior to November 3, 2015, and 70 percent thereafter.  Under the provisions of 38 C.F.R. § 4.130 , the General Rating Formula for Mental Disorders is used to determine disability ratings, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite level of occupational and social impairment.  Id.  

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

GAF scores between 80 and 71 indicate if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument)  and no more than slight impairment in social, occupational, or school functioning. 

GAF scores between 70 and 61 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

GAF scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores between 50 and 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has diagnoses of PTSD under the DSM-IV criteria because his diagnoses were made prior to the release of the DSM-V.  See Cohen v. Brown, 
10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV). Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V. 

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability, an initial rating in excess of 10 percent prior to November 3, 2015, and in excess of 70 percent thereafter, are not warranted.   38 C.F.R. § 4.7.  

In this regard, on VA examination in August 2011, the Veteran was alert and oriented times three.  His behavior was normal. Affect and mood were appropriate.  The Veteran's comprehension of commands was normal.  Memory was intact.  There were no signs of anxiety, hallucinations, or delusions.  

On VA examination in November 2011, he complained of nightmares, but with less frequency and intensity.  He also endorsed problems with sleeping, hypervigilance, and flashbacks.  The examiner noted the symptoms were episodic.  He had some avoidance behaviors and irritability when interacting with others.  He indicated that he got out of bed to check doors and windows.  He denied a history of violent behavior and suicide attempts.  He was not receiving any current treatment.  His relationship with his wife was described as good, but stressful at times.  The Veteran described a work history as a security guard and exterminator with good relationships with his supervisors and co-workers.  He was waiting for a start date for a job working in an automobile factory.  The Veteran indicated that his unemployment was not due primarily to the effects of his mental condition.  He also complained of avoidance behaviors, reacting to loud noises, not being affectionate as he was in the past, difficulty remaining asleep, irritable towards others, and difficulty focusing on a task.  

Mental status examination revealed orientation was within normal limits.  Appearance and hygiene were appropriate.  He maintained good eye contact.  Affect and mood was normal, as was communication and speech.  He denied panic attacks, delusions, and hallucinations.  Obsessive compulsive behavior was absent.  Thought process was appropriate.  Judgment was not impaired and abstract thinking was normal.  Memory was within normal limits.  Suicidal and homicidal ideation was absent.  He was assigned a GAF of 60 for moderate symptoms.  The examiner concluded that the best description of the Veteran's current psychiatric impairment was mild or transient symptoms that cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The Veteran examiner found the Veteran was able to establish and maintain effective work, school, and social relationships.  The Veteran did not pose any threat of danger or injury to self or others.  No follow-up treatment was recommended.  The prognosis for his psychiatric condition was good.   

VA outpatient treatment records dated in February 2011 show the Veteran denied being a danger to self or others, anxiety, depression, thoughts of violence and suicide, and frightening visions or sounds.  He had occasional nightmares.  The provider found the Veteran had no psychiatric issues that affected his life, thought process, or mood.  In October 2012, April 2014, and August 2015,  the Veteran denied avoidance behaviors, exaggerated startle response, feelings of numbness and detachment, and depression.  He did complain of nightmares in October 2012, but then denied them in April 2014.  In January 2013, the Veteran's appearance was appropriate.  Speech was clear and goal oriented.  He denied hallucinations or delusions.  Insight and judgment were adequate.  Memory was intact and concentration was adequate.  He was oriented in all spheres and assigned a GAF of 55 for moderate symptoms.  In August 2015, a separate depression screen was negative.  He also denied any memory loss at that time and was found to be oriented in all spheres. 

Based on the evidence delineated above, the Board finds that the Veteran's symptomatology prior to November 3, 2015, more nearly approximate the criteria for the currently assigned 10 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran's PTSD produces a range of symptoms, to include sleep impairment.  However, prior to November 3, 2015, there has been no evidence  of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and mild memory loss (such as forgetting names, directions, recent events) to warrant a 30 percent rating.  38 C.F.R. § 4.119; Fenderson, supra; Vazquez-Claudio, 713 F.3d at 117.
While the Veteran endorsed problems with hypervigilance, flashbacks, and nightmares, there were found to be episodic.  There was an isolated complaints of  checking windows and doors on examination in 2011, but even with these reported symptoms, the examiner concluded that the best description of the Veteran's current psychiatric impairment was mild or transient symptoms that caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The Veteran repeatedly denied depression, anxiety, and panic attacks.  His memory has remained intact. 

The RO awarded an increased 70 percent rating effective from November 3, 2015, the date of new VA examination, finding that the Veteran's PTSD was now productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, and self-care and conversation due to such symptoms as: intrusive thoughts; distressing dreams; avoidance of stimuli associated with traumatic events; marked diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and anger outbursts; hypervigilance; sleep disturbance; anxiety; disturbance of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and suicidal ideation.   

These symptoms have not been present throughout the appeal period, .i.e. prior to November 3, 2015.  As delineated above,  the Veteran repeatedly denied being a danger to self or others, anxiety, depression, thoughts of violence and suicide, and frightening visions or sounds.  He also denied avoidance behaviors (except on examination in 2011), exaggerated startle response, feelings of numbness and detachment, hallucinations, delusions, and depression.  Insight, judgment and concentration were adequate.  Memory was intact.  He reported good relationships with his wife, as well as prior supervisors and co-workers.  

Though it appears there was a decline as of examination on November 3, 2015, there has been no evidence of  total occupational and social impairment since that date, or even throughout the appeal period for that matter, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  Notably,  the November 2015 VA examiner found that the Veteran's only significant PTSD related occupational impairment was irritability when interacting with difficult customers.  The examiner additionally noted that the Veteran's current employer had hired an additional employee to handle most of the customer interactions because of this problem.  While the examiner noted the Veteran had suicidal thoughts, there was no plan or intent. 

Based on the evidence delineated above, the Board finds that the totality of this evidence shows that the Veteran's symptomatology since November 3, 2015, more nearly approximate the criteria for the currently assigned 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.119; Fenderson, supra; Vazquez-Claudio, 713 F.3d at 117.

Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


Residual Scars, Status Post Right and Left Ankle Surgery

The service-connected residual scars, status post right and left ankle surgery are rated 10 percent disabling under Diagnostic Codes 7804 and 7805.  Diagnostic Code 7805 provides that other scars, including linear scars, are to be evaluated under Diagnostic Code 7804.  Under this code section, one or two scars that are unstable or painful are assigned a 10 percent evaluation.  A 20 percent is assigned for three or four scars that are unstable or painful and a 30 percent for five or more scars.  38 C.F.R. § 4.118.   

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the currently assigned initial 10 percent rating for residual scars is appropriate and no higher rating is warranted under any applicable diagnostic code for rating the skin.  38 C.F.R. §§ 4.7, 4.118.  

In this regard, on VA examination in August 2011, there was a scar precisely located on the right lateral malleolus.  It was a linear scar.  The entire scar measured 16.5 cm. by 0.5 cm.  The scar was painful on examination.  There was no skin breakdown.  It was a deep scar with underlying tissue damage.  Inflammation was absent, as was edema.  There was no keloid formation.  The scar was not disfiguring and did not limit his motion.  The left medial malleolus scar was also linear.  It measured 14.2 cm. by 0.4 cm. The scar was painful on examination.  There was no skin breakdown, inflammation, edema, or keloid formation.  The scar was not disfiguring and did not limit his motion.  The scar was superficial with no underlying tissue damage.  

On VA examination in November 2015, the Veteran had two scars of the bilateral distal lateral lower legs that were tender to the touch.  The scars were not unstable.  The left scar measured 10 cm. by 1 cm.  It was deep and non-linear.  The right scar was also deep and non-linear measuring 12.5 cm. by 1 cm.  The total area of the left lower extremity was 10 sq. cm.  and right lower extremity was 12.5 sq. cm.  The Veteran did not have any muscle or nerve damage.  The scars did not impact his ability to work. 

While the scars were considered deep and nonlinear on the most recent examination (the left scar classified as deep since outset), they were not in an area of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) to warrant a 20 percent rating under Diagnostic Code 7801.   The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's scars.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of  scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, in an area or areas of 144 square inches (929 square centimeters) to warrant a higher rating.  There was also no evidence of dermatitis or eczema covering at least 5 percent, but less than 20 parent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or intermittent systemic corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period (Diagnostic Code 7806).  Id.  

"Staged" ratings are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


Right Ear Hearing Loss

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  
In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the Veteran's right ear hearing loss more closely approximates the criteria for the current noncompensable rating.  See 38 C.F.R. §§ 4.3, 4.7; see Fenderson, 12 Vet. App. at 126.  In this regard, VA examination in August 2011, contained pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
35
85

Speech audiometry was 100 percent.  Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's nonservice-connected left ear is assigned a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  The Veteran's right ear manifested an average puretone threshold of 35, resulting in a Level I designation under Table VI.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level I designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating based on these test results.  

VA examination in November 2015, contained pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
40
90

Speech audiometry was 100 percent.  Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's nonservice-connected left ear is assigned a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  The Veteran's right ear manifested an average puretone threshold of 39, resulting in a Level I designation under Table VI.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level I designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating based on these test results.  

The Board has considered whether the Veteran's right hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  The Veteran's sensorineural hearing loss did not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) or (b) in 2011 or 2015.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

The 2011 and 2015 VA examiners took into account the Martinak criteria.  Notably, the 2011 examiner indicated that the Veteran did not experience any overall functional impairment from his right ear hearing loss.  The examiner then determined that hearing loss did not affect his usual occupation or his daily activities.  In 2015, in answering the question, "[d]oes the Veteran's hearing loss impact ordinary conditions of daily life, including ability to work," the examiner responded yes.  The examiner explained that the Veteran reported that he could not hear people if not facing them.  He also reported that there were times when his ears hurt when he heard loud sounds.   Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency, which he has not done in the instant case.  Id.   

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2012).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his hearing loss, including audiometric testing for puretone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The record does show the Veteran tried a set of hearing aids in November 2015 for his hearing loss; however, this is not a factor in the evaluation of hearing impairment.  38 C.F.R. § 4.85.  The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Although the Board is mindful of the Veteran's and his wife's description of his hearing loss; regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  Accordingly, the Veteran's claim of entitlement to a rating in excess of 10 percent must be denied. 

Finally, as was discussed above, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, supra.  In this case, the medical evidence of record, which has been discussed above, supports the proposition that the Veteran's service-connected right ear hearing loss has not changed appreciably since the Veteran filed his claim.  There are no medical findings or other evidence that would allow for the assignment of a disability rating in excess of 10 percent at any time during the period of time here under consideration.  Id.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


Bilateral Ankle Disability

The Veteran's service-connected left ankle disability has been assigned a 10 percent rating prior to November 3, 2015, and 20 percent thereafter, under Diagnostic Code 5271 (which concerns limited motion of the ankle) and Diagnostic Code 5010 (which concerns traumatic arthritis rated on limitation of motion for the specific joint involved).  The right ankle disability has been assigned an initial 10 percent rating.  Marked limitation of motion warrants a 20 percent rating, whereas moderate limitation of motion warrants a 10 percent rating.  See Diagnostic 5271.    What is meant by "moderate" and "marked" limited motion are not defined by the diagnostic criteria; however, as a point of comparison, VA considers normal ankle dorsiflexion to be from 0 to 20 degrees and normal plantar flexion to be from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations and precedent cases, the Board finds that both ankle disabilities warrant a 20 percent rating, and no higher, throughout the appeal period, based on indications of painful motion under Diagnostic Code 5271. However, at no time has there been ankylosis of either ankle to warrant a higher rating under Diagnostic Code 5270.  38 C.F.R. §§  4.7, 4.71a

The Board has taken pain on motion into consideration as required by DeLuca and its progeny.  On examination in 2011, while the joint function was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use, both ankles had full range of motion (20 degrees dorsiflexion and 45 degrees plantar flexion).  38 C.F.R. § 4.71a, Plate II.  On examination in 2015, the Veteran had zero degrees of dorsiflexion on the left and 5 degrees on the right and 45 degrees of plantar flexion on the left and 40 degrees on the right.  Though the examiner found that pain caused functional loss, the Veteran was able to perform repetitive testing without additional loss of function or range of motion.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or with flare-up as the Veteran was not examined during a flare-ups or after repeated use over time (he was examined after three repetitions).  The examiner found the Veteran's statements regarding pain and swelling after repeated use consistent with his statements describing functional loss.  The Veteran had normal strength during plantar flexion and dorsiflexion.  There was no muscle atrophy or ankylosis.  There was no laxity found on anterior drawer or talar tilt tests for either ankle.  The complaints of pain clearly account for the 20 percent rating for both ankles as it produces marked limitation of motion, especially in dorsiflexion.   

However, as delineated above, there has been no evidence of ankylosis or the functional equivalent as plantar flexion has remained full on the left and only minus five degrees on the right to warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].
 
Moreover, because the left and right ankle disabilities have been at most 20 percent disabling for the times at issue, the Board cannot "stage" this rating under Fenderson.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


Bilateral Knee Disability

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2015).
Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

The Veteran's service-connected bilateral knee disability has been assigned separate 10 percent ratings under Diagnostic Code 5262 (impairment of the tibula and fibula).  

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that neither the left or right knee disability warrants an initial rating in excess of 10 percent.  38 C.F.R. § 4.7.  

The Board has considered the applicability of each of the Diagnostic Codes applicable to the knees.  There is no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, removal of the semilunar cartilage, or genu recurvatum.  The Board also notes that there has been no radiographic evidence of bilateral knee arthritis.  As noted previously, the Veteran is separately compensated for his ankle arthritis.  Thus, Diagnostic Codes 5003, 5256, 5258, 5259, and 5263 do not apply.  See 38 C.F.R. § 4.71a.  With these diagnostic codes excluded, the issue is whether the Veteran is entitled to a greater level of compensation under the diagnostic codes that are potentially applicable to the Veteran's bilateral knee disability: 5260 (applicable to limitation of flexion of the leg), 5261 (applicable to limitation of extension of the leg), and 5262 (impairment of the tibia and fibula).  However, separate ratings under Diagnostic Codes 5260 and 5261 are unavailable because that would constitute impermissible pyramiding, given the Veteran's existing ratings based on limited motion under Diagnostic Code 5262.  

Moreover, even if the Board were to find that limited motion was more properly rated under Diagnostic Code 52601 or 5261 as opposed to the current rating under 5262,  review of the evidence shows that flexion in the left knee has been at worse limited to 130 degrees upon VA examination in November 2015 (the right knee had full flexion).  On VA examination in August 2011 flexion was full to 140 degrees for both knees.  This does not meet the criteria established for a compensable rating  under Diagnostic Code 5260.  Extension was full upon both VA examinations in 2011 and 2015, which does not even meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

The Board has taken pain on motion into consideration as required by DeLuca and its progeny.  There was no objective evidence of painful motion on range of motion testing, included repetitive testing, on either side in 2011.  The examiner further noted that joint function of both knees was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  On VA examination in 2015, the right knee was not productive of pain on range of motion testing, there was some left knee pain.  However, the  Veteran was able to perform repetitive use testing without additional function loss or range of motion in either knee.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or with flare-up as the Veteran was not examined during a flare-ups or after repeated use over time (he was examined after three repetitions).  The examiner found the Veteran's statements regarding pain after repeated use consistent with his statements describing functional loss.  The complaints of pain clearly account for the current 10 percent rating under Diagnostic Code 5262 and further, the Veteran's limitation of flexion and extension would not even meet the criteria for even a noncompensable rating under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).      

The Board finds that the evidence of record, including the Veteran's subjective complaints and the results of range of motion testing, does not support a finding that the Veteran had a greater than "slight" right or left knee disability under Diagnostic Code 5262 at any time throughout the appeal period.  

Finally, the Board has considered whether a higher rating is available for the Veteran's bilateral knee disability under Diagnostic Code 5257 for knee instability (slight, moderate, or severe recurrent subluxation or lateral instability).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  See 
38 C.F.R. § 4.6.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.

On VA examination in August 2011, the examination of the Veteran's tibia and fibula were normal.  The Veteran's medial and lateral meniscus test of the left and right knee was abnormal with a slight degree of severity; however, the anterior and posterior cruciate ligaments and medial and lateral collateral ligaments stability tests were normal.  X-rays showed an old, healed fracture and open reduction internal fixation of the left distal tibia and fibula.  On VA examination in November 2015, there was no evidence of any instability or subluxation of either knee. 

The Board finds that the evidence does not support the award of higher ratings for bilateral knee instability.  Though there was some mild medial and lateral meniscus abnormality in 2011, there was no objective evidence of instability or subluxation of either knee.  The Veteran himself denied any giving way or locking in 2011 and there were no such complaints in 2015 either.   None of the VA examiners or clinicians have characterized the Veteran's knees as unstable, even to a mild degree.  Given the consistent lack of clinical findings of instability, the Board finds that higher ratings based on knee instability are not warranted at any time throughout the period on appeal.

"Staged" ratings, other than what is already in effect  are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


Individual Unemployability and Extraschedular Considerations

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his claims.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows that while the Veteran had limited walking and standing on knee and ankle examinations in 2015, he has not claimed that the knee or ankle disabilities rendered him unemployable.  On VA examination in 2011, the VA examiner found that there were no employment limitations caused by the knees.  As for effects on employment with regard to diabetes, the 2015 examiner noted the Veteran reported feeling tired most of the time.  He also reported that high blood sugar incapacitated him for about a week at least once every six months, but this was not supported in the medical record.  The 2011 PTSD examiner concluded that there was only mild occupational impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The November 2015 VA examiner found that the Veteran's only significant PTSD related occupational impairment was irritability when interacting with difficult customers, but that his  current employer had hired an additional employee to handle most of the customer interactions because of this problem.  The Veteran's scars did not impair employment and his right ear hearing loss impacted employment only to the extent that the Veteran  could not hear people if not facing them.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected disabilities, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describes his disability level and symptomatology.  The criteria pertaining to disabilities of the knees and ankles allow for ratings based on limitation of motion and functional loss (due to such symptoms as pain), which were contemplated.  There was no objective evidence of knee instability to warrant a higher rating under the applicable criteria.  The symptoms and resulting impairment demonstrated with regard to management of the Veteran's diabetes mellitus, taking insulin and oral medication, and following a restricted diet, fall within the schedular criteria.  The rating criteria contemplate a higher rating, which includes the above criteria but also requires a regulation of activities, but has not been found in the instant decision.   The Veteran's right ear hearing loss claim hinges on a mechanical application of specifically defined regulatory standards.  The rating criteria provide for higher ratings for PTSD; however,  prior to November 3, 2015, the Veteran's PTSD was productive of no more than occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  From November 3, 2015, there was no evidence of total occupational and social impairment.  The rating criteria also provide for higher ratings for the Veteran's  two painful scars on the right and left lateral malleolus, but they did not meet the required measurements for the areas affected.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial rating in excess of 20 percent for the service-connected diabetes mellitus is denied.  

An initial rating in excess of 10 percent prior to November 3, 2015, and in excess of 70 percent thereafter, for the service-connected PTSD is denied.
 
An initial rating in excess of 10 percent for the service-connected residual scars, status post right and left ankle surgery is denied.
 
 An initial 20 percent rating, and no higher, for the service-connected left ankle disability is granted subject to the controlling regulations governing monetary awards. 
 
An initial 20 percent rating, and no higher, for the service-connected right ankle disability is granted subject to the controlling regulations governing monetary awards. 

An initial rating in excess of 10 percent for the service-connected left knee disability is denied.
 
 An initial rating in excess of 10 percent for the service-connected right knee disability is denied.
 
 An initial compensable rating for the service-connected right ear hearing loss is denied. 


REMAND

As concerning the claims of entitlement to an effective date prior to August 5, 2013, for the award of service-connected for diabetic neuropathy of the right and left lower extremities,  according to 38 U.S.C.A. § 7105(a) an appeal to the Board is initiated by the timely filing of a Notice of Disagreement (NOD) and, after receipt of an SOC, completed by timely filing of a Substantive Appeal (VA Form 9/equivalent statement).  38 C.F.R. § 20.200 (2015).  In essence, the following sequence is required:  there must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of an SOC), and finally the Appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed Substantive Appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.

Thus, here, since he has filed a timely NOD in response to the effective dates assigned following the award of service connection for diabetic neuropathy of the left and right lower extremities, the Veteran is entitled to an SOC and opportunity, in response to the SOC, to also file a timely Substantive Appeal (VA Form 9/equivalent statement) to complete the steps necessary to perfect his appeal of these additional claims to the Board.  As already alluded to, the appropriate disposition in this circumstance is to remand, rather than merely refer, the claims.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  After the RO (AOJ) provides the Veteran this SOC, these claims should be returned to the Board only if he perfects the appeal in a timely manner by also filing a VA Form 9 or equivalent.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative an appropriate SOC addressing the additional claims of entitlement to an effective date prior to August 5, 2013, for the award of service connection for diabetic neuropathy of the left and right lower extremities .  Advise them of the time limit for filing a Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC, also that, in order for the Board to have jurisdiction to further consider these additional claims, they generally must complete this additional step to perfect the appeal of these additional claims, absent some exception of the type contemplated by Percy v. Shinseki, 23 Vet. App. 37 (2009).  If they timely perfect an appeal of these additional claims, they should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


